125 S.E.2d 462 (1962)
257 N.C. 279
W. D. GOLDSTON, Jr., Administrator of the Estate of Richard Goldston, Deceased,
v.
Charles Edwin WRIGHT.
No. 672.
Supreme Court of North Carolina.
May 23, 1962.
*463 Brown, Scurry, McMichael & Griffin, by Hugh P. Griffin, Jr., Reidsville, for defendant-appellant.
Fagg, Vaughn, Harrington & Fagg, by Thomas S. Harrington, Leaksville, and Jordan, Wright, Henson & Nichols, by Luke Wright, Greensboro, for plaintiff-appellee.
PER CURIAM.
The rule is thoroughly established in this jurisdiction that when a trial court sets aside a verdict in its discretion, as here, its action in so doing is not subject to review by appeal to the Supreme Court, in the absence of a manifest abuse of discretion. Walston v. Greene, 246 N.C. 617, 99 S.E.2d 805; Veazey v. City of Durham, 231 N.C. 357, 57 S.E.2d 377; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686; Bird v. Bradburn, 131 N.C. 488, 42 S.E. 936; Brink v. Black, 74 N.C. 329. The record discloses no abuse of discretion on the part of the trial court. The appeal is without substance and will be dismissed. Goodman v. Goodman, supra.
Defendant assigns as error the denial by the trial court of his motion for a judgment of involuntary nonsuit made at the close of plaintiff's evidence; defendant offered no evidence. This question is not presented. When the trial court, in its discretion, set aside the verdict, and ordered a new trial, the case remained on the civil issue docket for trial de novo, unaffected by rulings made therein during the trial conducted by Judge Phillips. Gillikin v. Mason, 256 N.C. 533, 124 S.E.2d 541. Defendant, in respect to the denial of his motion for a judgment of involuntary nonsuit, has nothing to appeal from, for the very simple reason that in this respect there is neither a final judgment nor any interlocutory order of the superior court affecting his rights. Veazey v. City of Durham, supra; G.S. §§ 1-277, 1-278.
Appeal dismissed.